UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT


                    No. 00-41271
                  Summary Calendar


                R. THOMAS WILLIAMS,

                                      Plaintiff-Appellant,
                       versus

          LINDA COOK, Administrative Technician II;
           KENNETH SULEWSKI, Captain; SHIRLEY BRAY,
              Clerk III; APRIL CATOE, Clerk III;
            SABRINA GOODIN, Clerk III; MCKINLEY J.
          MCLAUGHLIN, Administrative Technician II;
          NORA VONDRA, Clerk III; RICKY FLASOWSKI,
         Lieutenant; MELTON BROCK, Warden; JAMES M.
        SESSIONS, Investigator II; JOSEPH CONARROE,
          Investigator II; LELAND HEUSZEL, Warden;
          SHARON B. KEILIN, Assistant Director for
            Support Administration; “BL”, Regional
          Director Coordinators Level; KENT RAMSEY,
           Assistant Director Regional I; PRISCILLA
         DALY, Assistant Regional I Director; “GM”,
            Department Director Level; MARK BULL,
     Assistant to Department Director of Operations;
            MARSHALL HERKLOTZ, Assistant Director
         Laundry/Food Service; LINDA PATTESON, Head
Administrator MSCP, Mail Systems Coordinators Panel;
       UP DOE, Department Director Level; UP2 DOE,
   Department Director Level; JAMES A. SHAW, Warden;
      CHARLES L. SMITH, Department Director Level;
    JUNE GROOM, Warden I; MICHAEL COUNTZ, Assistant
     Director of Programs & Records; CHARLES MARTIN,
    Lieutenant, Warden I; LINDBERG ARNOLD, Warden 2;
 JAMES WILLETS, Warden I; MIKE HALL, Warden 2; L.N.
    HODGES, Warden 2; TIM SIMMONS, Warden 2; GROVER
      GOODWELL, Warden 2; PAULA ABLS, Purchaser II;
  LARI BENDER, Correctional Officer III; JOHN WELLS,
         Correctional Officer III; DENIS CRIVELLO,
          Correctional Officer III; OTTIE THORNTON,
                   Correctional Officer III,

                                      Defendants-Appellees.


    Appeal from the United States District Court
          for the Eastern District of Texas
                    (9:97-CV-189)

                   June 29, 2001
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     R. Thomas Williams, Texas prisoner # 650233, appeals, pro se,

the dismissal of his in forma pauperis and pro se 42 U.S.C. § 1983

complaint as frivolous and for failure to state a claim pursuant to

28 U.S.C. § 1915(e)(2).

     Williams maintains his claim that his legal mail had been

repeatedly opened outside his presence was timely because he first

filed an action on this claim in 1996 and that complaint was

dismissed   without   prejudice.    While   the    filing   of   an   action

normally tolls the statute of limitations, its dismissal without

prejudice leaves the plaintiff in the same position as if the

action had never been filed.       Lambert v. United States, 44 F.3d

296, 298 (5th Cir. 1995).     Therefore, the district court did not

err in dismissing this claim as time-barred.          Gonzales v. Wyatt,

157 F.3d 1016, 1019-20 (5th Cir. 1998).

     Williams also contends that the district court improperly

found that his letters to the Rev. Sherman Williams and David

Chalfant contained inappropriate language.         “[I]n determining the

constitutional validity of prison practices that impinge upon a

prisoner’s rights [to free speech] with respect to mail, the

appropriate inquiry in whether the practice is reasonably related

to a legitimate, penological interest”.           Brewer v. Wilkinson, 3

F.3d 816, 824 (5th Cir. 1993), cert. denied, 510 U.S. 1123 (1994).

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                   2
The record does not support Williams’ claim that the letter to the

Rev.    Williams   did   not   contain        threatening    language      (at   the

disciplinary hearing, Williams did not refute the charge that the

letter stated he would “gladly murder” prison employee/correctional

officer Adams), and Williams has failed to show exhaustion of his

administrative remedies with respect to the Chalfant letter.                      42

U.S.C. § 1997e(a); Sojourner T v. Edwards, 974 F.2d 27, 30 (5th

Cir. 1992) (court of appeals can affirm judgment on any grounds

supported by record), cert. denied, 507 U.S. 972 (1993).

       Williams’   claim    that     he   was    denied    due   process    at   the

disciplinary hearing, if credited, necessarily implies that his

sentence for the disciplinary case was invalid, thus affecting the

duration of his confinement.          Because Williams has not shown that

the disciplinary case has been overturned, he cannot maintain a 42

U.S.C. § 1983 action against the defendants for damages.                   See Heck

v. Humphrey, 512 U.S. 477, 486-87 (1995); Edwards v. Balisok, 520

U.S. 641, 648 (1997).

       Finally, Williams’ retaliation claims fail as a matter of law

because Williams has failed to show that the actions of Lari Bender

and    Paula   Ables   would   not    have      occurred    absent   the   alleged

retaliatory motive.        Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir.

1995), cert. denied, 516 U.S. 1084 (1996).

                                                                     AFFIRMED




                                          3